      Case 1:20-cv-02761-AT Document 51 Filed 07/21/21 Page 1 of 2




                                       July 21, 2021


Via ECF

The Honorable Analisa Torres
United States District Court for the
 Southern District of New York
500 Pearl Street
New York, NY 10007


       Re:    Knight First Amendment Inst. at Columbia Univ. v. Centers for Disease
              Control & Prevention, Case No. 1:20-cv-02761-AT

Dear Judge Torres,

   Plaintiff the Knight First Amendment Institute at Columbia University writes to
bring to the Court’s attention the D.C. Circuit’s decision in Reporters Committee for
Freedom of the Press v. FBI, No. 20-5091, 2021 WL 2753938 (D.C. Cir. July 2, 2021)
(attached as Exhibit 1), relevant to the government’s withholding of Documents 27
and 28 in the above-referenced matter. See Pl.’s Br. 12–14, ECF No. 39; Pl.’s Reply 17–
19, ECF No. 44.

   In Reporters Committee, the D.C. Circuit considered whether the government had
met its burden of establishing that certain records could be withheld under
Exemption 5. The court explained that pursuant to the FOIA Improvement Act of
2016, even if a court finds that the deliberative process privilege applies to certain
withheld materials, the court must also find that those materials satisfy the “distinct
foreseeable harm requirement,” 2021 WL 2753938, at *11, which “impose[s] an
independent and meaningful burden on agencies,” id. at *12 (alteration in original)
(citation omitted).

   To meet this burden, “agencies must concretely explain how disclosure ‘would’—
not ‘could’—adversely impair internal deliberations. A perfunctory state[ment] that
disclosure of all the withheld information—regardless of category or substance—
      Case 1:20-cv-02761-AT Document 51 Filed 07/21/21 Page 2 of 2




would jeopardize the free exchange of information . . . will not suffice.” Id. (alteration
in original) (internal quotation marks and citations omitted). The agency must
instead provide “a focused and concrete demonstration of why disclosure of the
particular type of material at issue will, in the specific context of the agency action
at issue, actually impede those same agency deliberations going forward.” Id.

   Applying that standard, the D.C. Circuit rejected as insufficient “boilerplate and
generic assertions that release of any deliberative material would necessarily chill
internal discussions.” Id. The court found that the government had met its burden
only as to specific documents of “unique sensitivity” because they related to
“existing covert [FBI] operational tactics” and “sensitive undercover operations.” Id.
at *14.

   Here, the government has not asserted that any harm would result if Documents
27 and 28 were disclosed, much less made a “focused and concrete demonstration”
of that harm. See Pl.’s Br. 14; Pl.’s Reply 19.

                                  Respectfully,

                                   /s/ Anna Diakun
                                  Anna Diakun
                                  Knight First Amendment Institute at
                                    Columbia University
                                  475 Riverside Drive, Suite 302
                                  New York, NY 10115
                                  (646) 745-8500
                                  anna.diakun@knightcolumbia.org




                                        2
